MEMORANDUM **
Stella Kasai mortgaged her residence to Finance Factors Ltd. (“Finance Factors”). The property was sold to Finance Factors at a foreclosure sale after the Bankruptcy Court granted relief from the automatic stay and while Kasai’s appeal from the Bankruptcy Court’s ruling was pending before the Bankruptcy Appellate Panel (“BAP”). After the foreclosure, the BAP dismissed her appeal as moot, and Kasai appeals. We review the BAP’s decision de novo. Contractors’ State License Bd. v. Dunbar (In re Dunbar), 245 F.3d 1058, 1061 (9th Cir.2001).
We affirm the BAP’s dismissal of Kasai’s appeal. In Onouli-Kona Land Co. v. Estate of Richards (In re Onouli-Kona Land Co.), 846 F.2d 1170 (9th Cir.1988), under similar circumstances, we affirmed the district court’s dismissal of an appeal from a bankruptcy court’s order confirming a foreclosure as moot, even when the creditor was a party to the appeal, because the foreclosure sale was complete and Hawaii statutes do not create a right of redemption. Id. at 1173; see Fed. Home Loan Mortgage Corp. v. Transamerica Ins. Co., 89 Hawaii 157, 969 P.2d 1275, 1282 (1998) (Hawaii’s equitable right of redemption terminates on an order of foreclosure, and no statutory right exists).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.